COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-175-CV
 
                                                                                                        
BRISTOL CASCADE, INC., RAYMOND                                   APPELLANTS
CAMPBELL,
INDIVIDUALLY, AND JEFF 
BRANHAM,
INDIVIDUALLY
 
                                                   V.
 
THOMAS MCDONALD                                                             APPELLEE
 
                                              ------------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On May 31, 2007 and June 13,
2007, we notified appellants, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $125 filing fee was
paid.  See Tex. R. App. P. 42.3(c). 
Appellants have not paid the $125 filing fee.  See Tex.
R. App. P. 5, 12.1(b).




Because appellants have
failed to comply with a requirement of the rules of appellate procedure and the
Texas Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all
costs of this appeal, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
 
PANEL
D:  MCCOY, J.; CAYCE, C.J.; and
LIVINGSTON, J.
 
DELIVERED:  July 5, 2007




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).